NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT
MT TRANSITION LP f/k/a MEMORIAL                  )
HOSPITAL OF TAMPA, LP d/b/a                      )
MEMORIAL HOSPITAL OF TAMPA,                      )
IASIS HEALTHCARE CORPORATION;                    )
IASIS HEALTHCARE, LLC,                           )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D17-3375
                                                 )
DEBORAH KERR TAGLIARINI, as                      )
personal representative of the Estate            )
of Peter Alex Tagliarini, deceased;              )
Henry J. Weiss, M.D.; South Tampa                )
Medical Group, P.A.; and Gustavo                 )
Serrano, M.D.,                                   )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed March 23, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Cheryl K.
Thomas, Judge.

Mark Hicks and Dinah Stein of Hicks,
Porter, Ebenfeld & Stein, P.A., Miami;
and James D. Wetzel of LaCava &
Jacobson, P.A., Tampa, for Petitioner.

Rebecca Bowen Creed and Bryan S.
Gowdy of Creed & Gowdy, P.A.,
Jacksonville; and Mac A. Greco, Jr. of
Greco & Wozniak, P.A., Tampa, for
Respondent Deborah Kerr Tagliarini.

No appearance for remaining Respondents.
PER CURIAM.


           Denied.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.




                                  -2-